         Case 2:08-cr-20035-KHV Document 130 Filed 07/01/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                    CRIMINAL ACTION
v.                                          )
                                            )                    No. 08-20035-01-KHV
QUENTIN HAILEY,                             )
                                            )
                         Defendant.         )
____________________________________________)

                                            ORDER

       This matter is before the Court on defendant’s Motion To Reduce Sentence Pursuant To

18 U.S.C. § 3582(c)(1)(A)(i) (Doc. #129) filed June 30, 2020.        Defendant seeks immediate

release. The government does not oppose defendant’s request and agrees defendant is a proper

candidate for immediate release from the Bureau of Prisons.          Based on the government’s

agreement that release is appropriate, this Order shall not have precedential value on the question

whether a district court can independently determine that extraordinary and compelling reasons

exist for defendant’s release other than, or in connection with, the reasons described in

subdivisions (A) through (C) of Application Note 1 to Section 1B1.13 of the United States

Sentencing Guidelines.

       IT IS THERFEORE ORDERED that defendant’s Motion To Reduce Sentence Pursuant

To 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. #129) filed June 30, 2020 is SUSTAINED as unopposed.

The Court reduces defendant’s sentence of eight months imposed on February 12, 2020 to TIME

SERVED. Defendant remains subject to a term of supervised release of 24 months, which shall

begin immediately.
 Case 2:08-cr-20035-KHV Document 130 Filed 07/01/20 Page 2 of 2




Dated this 1st day of July, 2020 at Kansas City, Kansas.

                                                    s/ Kathryn H. Vratil
                                                    KATHRYN H. VRATIL
                                                    United States District Judge




                                       -2-
